DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status  of Claims
This is a Final Rejection office action in response to application Serial No. 16/029,270. Claims 1-2, 4, 7, 9, 11, 14, 16, and 18  have been examined and fully considered. 
Claim(s) 1, 9, and 16 are amended.
Claim(s) 1-2, 4, 7, 9, 11, 14, 16, and 18 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2022, with respect to the rejection(s) of claim(s) 1, 9, and 16  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Guo et al.
Claim Objections
Claim(s) 1, 9, and 16 are objected to because of the following informalities: Claim(s) 1, 9, and 16 uses “if” in the claim language, however, it recommended to replace “if” with “when” to positively claim the limitation. Also, “if” is objected within these claims because this condition does not occur. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, 9, 11, 14, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., hereinafter, referred to as "Guo" (US 2019/0113916) in view of Hassani et al., hereinafter, referred to as "Hassani" (US 2017/0144657), and in view of Anthony et al., hereinafter, referred to as "Anthony" (US 2019/0012574), and in view of Kazemi et al., hereinafter, referred to as "Kazemi" (US 2019/0235499).
Claim 1. Guo discloses a system (see at least Abstract), comprising: 
	an imaging device (see at least Paragraph [0026]: “the vehicle 100 may include a number of sensors, devices, and/or systems that are capable of assisting in driving operations, e.g., autonomous or semi-autonomous control. Examples of the various sensors and systems may include, but are in no way limited to, one or more of cameras (e.g., independent, stereo, combined image, etc.), infrared (IR) sensors, radio frequency  (RF) sensors, ultrasonic sensors (e.g., transducers, transceivers, etc.), RADAR sensors (e.g., object-detection sensors and / or systems), LIDAR (Light Imaging, Detection, And Ranging) systems, odometry sensors and/or devices (e g., encoders, etc.), orientation sensors (e.g., accelerometers, gyroscopes, magnetometer, etc. ), navigation sensors and systems (e.g., GPS , etc.) , and other ranging, imaging, and/or object-detecting sensors”); and 
	processing circuitry (see at least Paragraph [0178]: “a processor , the processor further comprising circuitry”) configured to receive information from the imaging device (see at least Paragraph [0033]: “Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200 . This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200 . In some cases , information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100”), 
	receive information from a positioning system (see at least Paragraph [0038]: “The driving vehicle sensors and systems 304 may include at least one navigation 308 ( e . g., global positioning system (GPS ), etc.), orientation 312, odometry 316, LIDAR 320 , RADAR 324, ultrasonic 328, camera 332, infrared (IR) 336, and/or other sensor or system 338”), 
	identify variables to a left side and a right side of an autonomous vehicle (see at least Figure 2; and Paragraph [0030]: “the LIDAR system 112 and/or sensors may be mounted on a roof 130 of the vehicle 100. In one embodiment, the RADAR sensors 116B may be disposed at least at a front 110, aft 120, or side 160 of the vehicle 100. Among other things, the RADAR sensors may be used to monitor and/or detect a position of other vehicles, pedestrians, and/or other objects near, or proximal to, the vehicle 100”) based on the information received from the imaging device (see at least Paragraph [0055]: “the autonomous driving agent, based on feedback from certain sensors, specifically the LIDAR and radar sensors positioned around the circumference of the vehicle, constructs a three-dimensional map in spatial proximity to the vehicle that enables the vehicle control subsystem 348 to identify and spatially locate animate and inanimate objects”), 
	determine whether the identified variables identify (see at least Paragraph [0055]: “the autonomous driving agent, based on feedback from certain sensors, specifically the LIDAR and radar sensors positioned around the circumference of the vehicle, constructs a three-dimensional map in spatial proximity to the vehicle that enables the vehicle control subsystem 348 to identify and spatially locate animate and inanimate objects”) a cyclist passing situation  based on the information received from the imaging device (see at least Paragraph [0144]: “Obstacles 1134 are identified and mapped (see, FIG. 11 ). Other vehicles 1212A-C, traffic signal 1224, cyclist 1216, and pedestrian 1220 are detected, such as via sensors (e.g., one or more of sensors 116, 112)”), the cyclist passing situation being a situation (see at least Paragraph [0032]: “The safe distance may also depend on the position of the object relative to the direction of travel and speed of vehicle 100. For example, the vehicle control subsystem 348 may determine a safe distance for a cyclist may be one meter from vehicle 100 when the cyclist is not within the path of travel of vehicle 100 (e.g., vehicle 100 is passing the cyclist”) in which the autonomous vehicle passes the cyclist (see at least Paragraphs [0111]: “An autonomous vehicle (AV), such as vehicle 100 either being autonomous or operating in an autonomous mode, requires many systems and data sources working together to provide safe locomotion of the AV and ensure the safety of passengers and properties and those who may encounter the AV. Sensor fusion is the aggregation of data from many systems, each utilizing unique data, shared data utilized in unique ways, and /or shared data and processing to provide redundancy, monitoring, or safety checks”), 
	… the real world data (see at least Paragraphs [0033]: “Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200”; and [0055]: “The vehicle control subsystem 348 processes real-world information as well as GPS data, and driving speed to determine accurately the precise position of each vehicle, down to a few centimeters all while making corrections for nearby animate and inanimate objects”) including a least a safe passing distance (see at least Paragraph [0033]: “This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208”) relative to the cyclist as determined from data collected (see at least Paragraph [0131]: “In step 812, an object and sensor map is generated by the vehicle control subsystem 348, whereby known (or known within the previously determined threshold) objects are identified as well as the area covered by sensor data. Then, in step 816, safe distances may be determined by the vehicle control subsystem 348 between objects and the vehicle. For example, an object, that was identified on the received object list, may be a light pole and have a safe distance of one meter. Whereas a cyclist, pedestrian, or an unknown object may require a greater margin of safety due to either or both of the unpredictable nature of humans and the seriousness of the consequence resulting from physical contact. With the safe distances determined, step 816 updates a safe zone boundary”) from the vehicles driven by the human drivers passing cyclists (see at least Paragraphs [0060]: “User interface sensors may comprise sensors configured to collect data relating to one or more users (e.g., a driver and/or passenger(s)) in a vehicle 100. As can be appreciated, the user interface sensors may include sensors that are configured to collect data from users 216 in one or more areas of the vehicle 100. Examples of user interface sensors may include one or more of, but are not limited to: infrared sensors 309, motion sensors 311, weight sensors 313, wireless network sensors 315, biometric sensors 317, camera (or image) sensors 319, audio sensors 321, and more”; and [0132]: “The safe distance may also depend on the position of the object relative to the direction of travel and speed of vehicle 100. For example, the vehicle control subsystem 348 may determine a safe distance for a cyclist may be one meter from vehicle 100 when the cyclist is not within the path of travel of vehicle 100 (e.g., vehicle 100 is passing the cyclist). However, a safe distance for a cyclist within the direction of travel, when the speed of vehicle 100 is, for example fifty miles-per-hour, will be much bigger. Again, the speed may determine, in whole or in part, the safe distance. Being within one meter of a cyclist, such as when the speed is negligible (e.g., nearly stopped at a traffic signal, stop-and-go traffic, etc.), may be a safe distance”) and 
	plan a path of the autonomous vehicle based on the real world data (see at least Paragraph [0055]: “The navigation information is combined with the three-dimensional map to provide short, intermediate and long range course tracking and route selection. The vehicle control subsystem 348 processes real-world information as well as GPS data, and driving speed to determine accurately the precise position of each vehicle, down to a few centimeters all while
making corrections for nearby animate and inanimate objects” and [0110]: “monitoring the path planner of a vehicle. The path planner is tasked to safely operate the vehicle in a dynamic, real world environment. However, the path planner may receive erroneous data, such as from a failed or failing component and/or conflicting instructions provided by a plurality of processes.”), 
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a centerline as either a solid center line or a dashed center line (see at least Paragraph [0140]: “Vehicle 1104 traverses roadway 1116 delineated by edges
1120 and centerline 1124, when embodied as a two-lane, two-way road. As can be appreciated by those of ordinary skill, one-way, multiple lane, single lane, intersections, merges, curves, and/or other configurations of roadway 1120 are contemplated by the embodiments herein. Additionally, while roadway may be explicitly delineated, such as by painted center line 1124 and/or painted edges 1120, other delineations may be used (e.g., boundary between asphalt or
concrete to a non-roadway surface (e.g., dirt, grass, gravel, etc.)”), and a current weather condition (see at least Paragraph [0096]: “The remote operating system connectivity manager
562 facilitates communications between the vehicle 100 and any one or more autonomous vehicle systems. These communications can include one or more of navigation information, vehicle information, other vehicle information, weather information, occupant information, or in general any information related to the remote operation of the vehicle 100”),  
	… 
	wherein the planned path of the autonomous vehicle is displayed in the autonomous vehicle (see at least Paragraph [0075]: “a heads-up display 434 (e.g., configured to display any
information previously described including, but in no way limited to, guidance information such as route to destination”)
	Guo does not explicitly discloses
	in a case when the cyclist passing situation is not identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the cyclist passing situation with real world data collected from vehicles driven by human drivers in corresponding situations… and 
	…
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 
	… whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit…
	However, in the same field of endeavor, Hassani teaches in addition and in the alternative 
	in a case when the cyclist passing situation is not identified (see at least Paragraph [0032]: “the collision avoidance system 12 makes a determination that execution of a possible maneuver is safe at 82 based on inputs received from the vehicle systems indicative of the surrounding vehicle environment, the roadway characteristics, possible roadway of obtrusion, and the roadway condition. If the collision avoidance system 12 determines that crossing into the adjacent lane is not safe at 82, the collision avoidance system 12 instructs the controller to alert the occupant that a maneuver will not be attempted due to safety considerations at 84 and the control logic continues to process the input data at 62. Alerting the occupant that a maneuver may not be executed due to safety considerations at 84 allows the occupant to verify the accuracy of the determination made by the collision avoidance system 12 at 82”) based on the information received from the imaging device alone (see at least Paragraph [0021]: “The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10. Likewise, if the probability of the potential trajectory 38 is below the preset threshold, the collision avoidance system 12 aborts the maneuver. This will be discussed in more detail with reference to FIG. 4.”), identify the cyclist passing situation based on the information from the imaging device and the positioning system (see at least Paragraph [0012], “The vision system 17 may use onboard cameras, ultrasonic sensors, or any other sensor that may detect vehicle surroundings. The vision system 17 may use the cameras and the ultrasonic sensors either individually or simultaneously to accurately depict the surroundings of the vehicle. The navigation system 18 may use map data and global positioning system data to transfer information Such as vehicle speed, vehicle trajectory, and the roadway environment”), 
	…
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line (see at least Abstract: “The collision avoidance path is based on map data identifying a marking type for a traveling lane such that the path crosses the lane when the marking type is broken and does not cross the lane when the marking type is solid” ***Examiner interprets as the vehicle approaches the lane traveling within driving environment while the vehicle system is identifying a type of centerline of a road where the marking type is solid***; and Paragraph [0020]: “The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22. The potential trajectory 38 may be analyzed by the collision avoidance system 12 and include instances such as crossing into the second lane 30 or biasing the vehicle 10 within the first lane 24. These determinations are again evaluated based on the roadway characteristics 34 and the roadway environments 36, as discussed above. For example, the collision avoidance system 12 verifies that the potential trajectory 38 will not intersect with the adjacent vehicle 28 or the cyclist 22. Likewise, the collision avoidance system 12 verifies that the potential trajectory 38 is a legal and safe maneuver for the vehicle 10”) or a dashed center line (see at least Paragraph [0018]: “The vision system 17 may be used to identify and confirm the type of lane markings 34 on the road 26. For example, the navigation system 18 may instruct the collision avoidance system 12 that the vehicle 10 is traveling on a highway and the vision system 17 may identify the dashed yellow lines consistent with the lane markings of a highway. The vision system 17 may also be used to identify any other type of lane marking commonly used on the road 26, such as but not limited to, double yellow lines, single white lines, or a single yellow line with an adjacent dashed yellow line”), and a current weather condition (see at least Paragraph. [0021]: “Likewise, the collision avoidance system 12 may receive data from the navigation system 18 indicative of a roadway condition 44, such as a recent rain or ice formation. The controller 14 may also receive input from external vehicle sensors 46 to allow the collision avoidance system to verify the roadway condition 44. For example, a rain or temperature sensor and an ultrasonic sensor may allow the controller 14 to instruct the collision avoidance system 12 as to potential road intrusions 42 or roadway conditions 44” ***Examiner interprets even thought a roadway conditions are being shown in this citation, a current weather condition is being detected by the external sensor and/or temperature sensor***)
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane (see at least Paragraph [0014]: “Referring to FIGS. 2 and 3, a schematic depiction of the vehicle 10 using the collision avoidance system 12 is shown. FIG. 2 depicts identification of a cyclist 22 within a first lane 24 of a road 26”), the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane (see at least Figure 3), and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account (see at least Paragraph [0020]: “FIG. 3 continues to depict arbitration between the collision avoidance system 12, the controller 14, and the transceiver 16, as well as depicting maneuver execution of the vehicle 10. After analyzing the environment external to the vehicle 10, the collision avoidance system 12 determines a potential trajectory 38 for the vehicle 10. The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22”; and Para. [0021], “The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Guo by combining in a case when the cyclist passing situation is not identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, match the cyclist passing situation with real world data collected from vehicles driven by human drivers in corresponding situations… and  … the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and  …whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit as taught by Hassani. One of ordinary skill in the art would have been motivated to make this modification in order to improve cyclist safety by adjusting the vehicle trajectory to compensate for the cyclist (see at least Para. [0013]).
	Neither Guo nor Hassani does not explicitly teach
	match the cyclist passing situation with real world data collected from vehicles driven by human drivers in corresponding situations…
	and 
	…whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit… 
	However, in the same field of endeavor, Anthony teaches
	match the identified cyclist passing situation (see at least Paragraph [0036]:  “In step 214, the prediction engine 114 uses the trained model from the model training system 112 to predict the actual, “real-world” or “live data” behavior of people on or near a road. In one embodiment, the prediction engine 114 receives “live data” that matches the format of the data used to train the trained model”) with real world data collected from human drivers driving in corresponding situations (see at least Abstract: “A computing device receives an image and a video segment of a road scene, the first at least one of an image and a video segment being taken from a perspective of a participant in the road scene and then generates stimulus data based on the image and the video segment. Stimulus data is transmitted to a user interface and response data is received, which includes at least one of an action and a likelihood of the action corresponding to another participant in the road scene”)…
	***The Examiner notes that the combination of Guo in view of Hassani address a path of autonomous vehicle, however, Anthony was brought in the teach where path of the autonomous vehicle based on the matched real world data***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further remodify Guo in view of Hassani by combining match the cyclist passing situation with real world data collected from vehicles driven by human drivers in corresponding situations…. as taught by Anthony. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the predictions produced by the trained model comprise a set of predictions of the state of mind of road users that can then be used to improve the performance of autonomous vehicles (see at least Para. [0037]).
	Neither Guo, nor Hassani or Anthony explicitly teaches
	…whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit… 
	However, in the same field of endeavor, Kazemi teaches
	…whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit (see at least Paragraph [0106]: “The motion plan data 134 can include vehicle actions with respect to the objects proximate to the vehicle 108 as well as the predicted movements. For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 108 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 108 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage)”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Guo, Hassani and Anthony by combining …whether the cyclist is traveling slower than a posted speed limit and whether the autonomous vehicle can pass the cyclist without exceeding the posted speed limit… as taught by Kazemi. One of ordinary skill in the art would have been motivated to make this modification in order improving the operational safety of an autonomous vehicle may necessitate rapid changes in the path of an autonomous vehicle (see at least Para. [0004]).
Claim 2, the combination of Guo, Hassani, Anthony and Kazemi teaches the system of claim 1. Guo discloses further the system comprising: a positioning system, wherein the positioning system utilizes maps (see at least Paragraph [0052]: “the communications subsystem 350 are described in greater detail in conjunction with FIG. 5. For instance, the navigation sensors 308 may receive global positioning, location, and/or navigational information from a navigation source 356A. In some embodiments, the navigation source 356A may be a global navigation satellite system (GNSS) similar, if not identical, to NAVSTAR GPS, GLONASS, EU Galileo, and/or the BeiDou Navigation Satellite System (BDS) to name a few”; and Paragraph [0071]: “FIG. 3C illustrates a GPS/Navigation subsystem(s) 302. The navigation subsystem(s) 302 can be any present or future-built navigation system that may use location data, for example, from the Global Positioning System (GPS), to provide navigation information or control the vehicle 100. The navigation subsystem(s) 302 can include several components, such as, one or more of, but not limited to: a GPS Antenna/receiver 331, a location module 333 , a maps database 335, etc. Generally, the several components or modules 331-335 may be hardware, software, firmware, computer readable media, or combinations thereof”). accessible by the processing circuitry (see at least Paragraph [0178]: “an autonomous driving system, comprising: a processor, the processor further comprising circuitry and a memory”). 
Claim 4, the combination of Guo, Hassani, Anthony and Kazemi teaches the system of claim 1. Guo discloses further wherein the cyclist passing situation being based on the information received from the imaging device includes identifying a type of road shoulder including paved or unpaved (see at least Paragraph [0140]: “As can be appreciated by those of ordinary skill, one-way, multiple lane, single lane, intersections, merges, curves, and/or other configurations of roadway 1120 are contemplated by the embodiments herein. Additionally, while roadway may be explicitly delineated, such as by painted center line 1124 and/or painted edges 1120, other delineations may be used ( e.g., boundary between asphalt or concrete to a non-roadway surface (e.g., dirt, grass, gravel, etc.) a determined distance from a delineating object (e.g., guardrail, sidewalk, parked cars, etc.). The delineating objects may be "objects" as utilized herein”).
Claim 7, the combination of Guo, Hassani, Anthony and Kazemi teaches the system of claim 1. Guo discloses further wherein the cyclist passing situation being based on the information received from the imaging device includes identifying oncoming traffic in an adjacent lane (see at least Paragraph [0141]: “vehicle 1104 traverses roadway 1120 with other vehicles, such as leading vehicle 1128 and oncoming vehicle 1132. Obstacles 1134 are, with respect to view 1100, outside of roadway 1120. However, other obstacles may be within roadway 1120, as will be discussed in more detail with respect to FIG. 12. The position of objects 1134 may be known from a stored location, such as working memory 736, storage devices 720, or other data repository which may have been populated during an initial and/or final safe zone determination”; and [0056]: “Examples of learned behavior include a slow-moving or stopped vehicle or emergency vehicle in a right lane suggests a higher probability that the car following it will attempt to pass, a pot hole, rock, or other foreign object in the roadway equates to a higher probability that a driver will swerve to avoid it, and traffic congestion in one lane means that other drivers moving in the same direction will have a higher probability of passing in an adjacent lane or by driving on the shoulder”).
Claim 9, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
Claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
Claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Guo further teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer (see at least Paragraph [0206]: “A computer-readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer-readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM)”), cause the computer to perform a method, the method comprising…
Claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663